Citation Nr: 0718164	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-36 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 22, 1990, 
for a grant of service connection for schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1971 until 
February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously before the Board in July 2005.  At 
that time, a remand was ordered to accomplish additional 
development.  Specifically, the Board instructed that an 
allegation of clear and unmistakable error (CUE) raised by 
the veteran be adjudicated as being inextricably intertwined 
with the earlier effective date claim.  Such adjudication was 
undertaken in an October 2006 statement of the case and the 
Board now appropriately has jurisdiction over the CUE claim.  
However, as the CUE issue is a component of the earlier 
effective date claim, it is not separately listed on the 
title page of this decision 


FINDINGS OF FACT

1.  A September 2000 rating decision awarded service 
connection for schizophrenia undifferentiated type, at 100 
percent disabling, effective May 22, 1990.

2.  The veteran did not timely appeal the September 2000 
rating decision.

3.  The veteran has not pled a claim of CUE with specificity; 
it has not been contended that the correct facts, as known at 
the time, were not before the RO at the time of prior final 
decisions in May 1973, January 1978, and September 2000, or 
that the RO misapplied the law, as it existed at the time of 
those decisions.




CONCLUSIONS OF LAW

1.  The unappealed September 2000 decision granting 
entitlement to service connection for schizophrenia 
undifferentiated type and assigning an effective date of May 
22, 1990, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The May 1973, January 1978 and September 2000 rating 
decisions did not contain CUE.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2006, May 2006, and February 2007 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Moreover, the March 2006 and 
February 2007 letters informed the veteran of the laws 
pertaining to disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
In this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

In the present case, the Board finds that as a practical 
matter, the veteran has been notified of the need to provide 
such "fourth element evidence, for the following reasons.  
The AOJ letters noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In a September 2000 rating decision, the RO granted service 
connection for schizophrenia, undifferentiated type, 
effective May 22, 1990.  The veteran did not timely appeal 
that determination and it became final.  See 38 U.S.C.A. 
§ 7105. 

Recent caselaw has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  See Rudd v. Nicholson, 
No. 02-0300 (U.S. Vet. App. August 18, 2006).  

Where an appellant fails to timely appeal a rating decision 
and then later expresses disagreement with the effective date 
assigned, there are two means by which he can seek an earlier 
effective date.  Indeed, the appellant can either attempt to 
reverse the finality of the contested decision on the basis 
of clear and unmistakable error (CUE) or he can request that 
the claim be reopened based upon new and material evidence.  
See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  

The Board notes that the second option, requesting to reopen 
the claim based on new and material evidence, could not 
enable an earlier effective date here.  Indeed, because the 
proper effective date for an award based on a claim to reopen 
can be no earlier than the date on which that claim was 
received, 38 U.S.C. § 5110(a), only a request for revision 
premised on CUE could result in the assignment of an earlier 
effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date.");  Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("When a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); see also Bingham 
v. Principi, 18 Vet. App. 470, 475 (2004).   

For the foregoing reasons, then, the sole focus is whether 
CUE can be found in either the September 2000 decision 
granting the award of service connection effective May 22, 
1990, or in the earlier May 1973 and January 1978 rating 
actions then denying the claim.  

Regarding CUE, it is noted that an unappealed decision of the 
RO or the Board becomes final and binding and is not subject 
to revision on the same factual basis in the absence of clear 
and unmistakable error.   Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.105, 20.1400 (2006).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

It is further noted that any claim of CUE must be pled with 
specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more 
than merely disagreement with how the facts of the case were 
weighed or evaluated. In other words, to present a valid 
claim of CUE the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  In order to demonstrate CUE, the 
evidence must show that the law was incorrectly applied to 
the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In the present case, the July 2002 correspondence indicating 
the desire for an earlier effective date, the veteran 
contended that he was entitled to benefits from February 
1973, the day following his discharge or September 1978, when 
his pension benefits were granted.  In explaining why he 
believed he was entitled to an earlier effective date, he 
stated that the evidence that served as the basis of a grant 
in September 2000 was the same evidence that was available at 
the time of the earlier decisions.  

Based on the veteran's statements, it cannot be concluded 
that a CUE claim was pled with any specificity.  Rather, he 
has simply expressed disagreement with how the facts of the 
case were weighed or evaluated.  Again, a CUE claim must 
involve a contention that, based on a particular error in 
application of law or fact, an error undebatably occurred.  
Therefore, it is not sufficient for the veteran to merely 
allege that a fact finder could have allowed service 
connection in 1973 or 1978.  As such, no valid CUE claim has 
truly been presented here.  In any event, the record does not 
otherwise show that either the May 1973, January 1978, or 
September 2000 rating decisions were based on incorrect 
facts, as they were known at the time, or involved 
misapplication of the law as it was then in effect.  

In conclusion, the veteran's disagreement with a September 
2000 rating decision granting entitlement to service 
connection for schizophrenia undifferentiated type with an 
effective date of May 22, 1990, was not timely filed.  As 
such, his only means to contest the effective date is to show 
that the September 2000 rating determination, or any earlier 
rating action, contained CUE.  The veteran has not alleged 
CUE with specificity and the rating decisions in question 
contain no errors of law or fact that would enable reasonable 
minds to undebatably conclude that the decision was fatally 
flawed.  The doctrine of resolving reasonable doubt in favor 
of the veteran is not for application.  See Russell, 3 Vet. 
App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

ORDER

Entitlement to an effective date earlier than May 22, 1990, 
to include as based on CUE in May 1973, January 1978, and 
September 2000 rating decisions, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


